DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2021.  The restriction is made final herein.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to an abstract idea without significantly more. Claims 20, 25 and 26 recite enabling light detection which is interpreted as a mental process. This judicial exception is not integrated into a practical application because the claims do not provide any type of steps that are actually carried out (only enabled) so there is no application provided. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no specific type of machine or computer set up is claimed.  Claims 21-24 are considered eligible 
It is noted that claims 27-33 are considered eligible subject matter.  Claim 27 claims a controller, which in the specification, points to the controller being hardware (paragraph 38 of the PGPub) and cannot be interpreted as software, along with the claimed two-dimensional pixel array.  Furthermore, even if the claims were interpreted as an abstract idea, there would be evidence of significantly more because the pixel array and controller are not generic computer elements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24 and 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the first line of pixels" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the second line of pixels" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the first line and the second line of pixels" in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 26 recites the limitation "the epipolar line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the scanning line" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation “the two-dimensional pixel array” in line 10.  IT is unclear as to which two-dimensional pixel array the applicant is referring to, as two “a two-dimensional pixel array”s are previously claimed.
Claim 28 recites the limitation "the first line of pixels" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the epipolar line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the scanning line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the corresponding light pulse" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the total energy" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Priority
Reference to this application as a continuation-in-part under 35 U.S.C. 120 is acknowledged. Applicant is advised that the claimed subject matter of claims 20 and 27 in the present application is not disclosed in the parent application (the provisional application of 62/176352). Therefore, the parent application does not satisfy the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, under 35 U.S.C. 120 for the design claimed in the present application and the present application is not entitled to the benefit of the earlier filing date.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-33 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by U.S. Patent Application Publication NO. 20170064235 (Wang et al).
Regarding claim 20, Wang et al discloses a method of detecting an image (fig. 3), comprising: enabling detection of light reflected from at least one object illuminated by a first light pulse (fig. 3, item 33, fig. 5a, SPi), the detection comprising a first scanned or projected line of pixels of a two-dimensional pixel array, row i of 2D array of fig. 2, item 142, the first scanned or projected line forming an epipolar line of the first light pulse (fig. 3, item 32, fig. 5a, LP); and enabling detection of light reflected from the at least one object illuminated by a second light pulse (fig. 3, item 33, fig. 5a SPi+1), the detection comprising a second scanned or projected line of pixels of the two-dimensional pixel array, row i+1, the second scanned or projected line forming an epipolar line of the second light pulse, (Fig. 3, item 32, fig. 5a, LPi+1) the second scanned or projected line of pixels being different from the first scanned or projected line of pixels, since it is of a different row, i and i+1; wherein the second light pulse occurs after an end of a predetermined period of time of the detection of the light reflected from the at least one object illuminated by the first light pulse (the period of i+1 occurs after the SPi and can be delayed to the users preference (page 6, paragraph 52).  
Regarding claim 21, Wang et al discloses generating detection signals corresponding to the detected light reflected from the at least one object illuminated by the first light pulse; and 7Appl. No. 16/516,664Docket No.: 8350.0018C Reply to Restriction Requirement of 9/8/2021TC/A.U. 2666generating detection signals corresponding to the detected light reflected from at the least one object illuminated by the second light pulse, the detection signals being the signals received from item 142 of fig.2 and fig. 3, item 34).  
Regarding claim 22, Wang et al discloses generating depth information based on the generated detection signals corresponding to the detected light reflected from the at least one object illuminated by the first light pulse; and generating depth information based on the generated detection signals corresponding to the detected light reflected from the at least one object illuminated by the second light pulse (fig. 3, item 35).  
Regarding claim 23, Wang et al discloses the enabling detection of the light reflected from the at least one object illuminated by the first light pulse further comprises: enabling for a first predetermined period of time the detection of the light reflected from the at least one object illuminated by the first light pulse by the first line of pixels (fig. 3, item 33, fig. 5c, 1st SPi); and enabling detection of light reflected from at least one object illuminated by a third light pulse by the first line of pixels (fig. 3, item 33, fig. 5c, 2st SPi), the enabling of the detection of the light reflected from the at least one object illuminated by the third light pulse occurring after the first predetermined period of time of the detection of the light 8Appl. No. 16/516,664Docket No.: 8350.0018Creflected from the at least one object illuminated by the first light pulse, since the 1st SPi .occurs before the second SPi
Regarding claim 24, Wang et al discloses enabling the detection of the light reflected from the at least one object illuminated by the second light pulse further comprises: enabling for a second predetermined period of time the detection of the light reflected from the at least one object illuminated by the second light pulse by the second line of pixels (fig. 3, item 33, fig. 5c, 1st SPi+1); and enabling detection of light reflected from the at least one object illuminated by a fourth light pulse by the second line of pixels (fig. 3, item 33, fig. 5c, 2st SPi+1), the enabling of the detection of the light reflected from the at least one object illuminated by the fourth light pulse occurring the after the second predetermined period of time of the detection of the light reflected from the at least one object illuminated by the second light pulse, since the 1st SPi+1 .occurs before the second SPi+1 after the shown predetermined period of time.
  Regarding claim 25, Wang et al discloses repeating the method for a predetermined number of lines of pixels of the two-dimensional pixel array; wherein the predetermined number of lines is less than or equal to a total number of lines of the two-dimensional pixel array (fig. 5a, 5c). 
Regarding claim 26, Wang et al discloses at least one of the first line and the second line of pixels comprises a plurality of lines that forms the epipolar line of the scanning line of a corresponding light pulse (fig. 3, item 32).  
Regarding claim 27, Wang et al discloses an image sensor unit (fig. 2), comprising: a two-dimensional pixel array comprising a plurality of lines of pixels (fig. 2, item 142); and a controller (fig. 2, item 119, 146) to: enable detection of light reflected from at least one object illuminated by a first light pulse (fig. 3, item 33, fig. 5a, SPi), comprising a first scanned or projected line of pixels of a two-dimensional pixel array, row i of 2D array of fig. 2, item 142, the first line of pixels forming an epipolar line of the first light pulse (fig. 3, item 32, fig. 5a, LP); and enable detection of light reflected from i+1),  comprising a second scanned or projected line of pixels of the two-dimensional pixel array, row i+1,, the second line of pixels forming an epipolar line of the second light pulse (Fig. 3, item 32, fig. 5a, LPi+1), the second line of pixels being different from the first line of pixels, since it is of a different row, i and i+1;wherein the second light pulse occurs after an end of a predetermined period of time of the detection of the light reflected from the at least one object illuminated by the first light pulse (the period of time LPi+1 occurs after the SPi and can be delayed to the users preference (page 6, paragraph 52).  
Regarding claim 28, Wang et al discloses the first line of pixels comprises a plurality of lines that forms the epipolar line of the scanning line of 10Appl. No. 16/516,664Docket No.: 8350.0018C\the corresponding light pulse (fig. 3, item 32).  
Regarding claim 29, Wang et al discloses the controller further generates depth information corresponding to the detected light reflected from the at least one object illuminated by the first light pulse; and generates depth information corresponding to the detected light reflected from the at least one object illuminated by the second light pulse (fig. 5a, fig. 3, item 35).  
Regarding claim 30, Wang et al discloses the controller further: determines a sequence of portions of the object to be illuminated, rows shown in fig. 5a; directs a directable light source to sequentially illuminate the sequence of portions (fig. 5a, LPi- LPi+3 and beyond) and directs the two-dimensional pixel array to sequentially capture light from the sequence of illuminated portions (fig. 5a, SPi- SPi+3 and beyond).
Regarding claim 31, Wang et al discloses   the controller further: temporally synchronizes the directable light source and the two- dimensional pixel array such that the two-dimensional pixel array captures light when the directable light source is 
Regarding claim 32, Wang et al discloses the controller further:11Appl. No. 16/516,664Docket No.: 8350.0018C spatially synchronizes the directable light source and the two-dimensional pixel array (fig. 5a, LP and SP are synchronized) such that the directable light source illuminates a portion of the object that the two-dimensional pixel array is configured to capture, the row that is being illuminated in fig. 5a.  
Regarding claim 33, Wang et al discloses the sequence of portions of the object to be illuminated is chosen to maximize the total energy transferred from the directable light source to the two-dimensional pixel array because the portion illuminated is that which is detected and thus maximizes the total energy transferred from the light source by detecting the pixels that are illuminated and not the pixels that are not illuminated (fig. 5a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902.  The examiner can normally be reached on M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        9/17/2021